UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7638


ROBERT ALEX ZANDER,

                Plaintiff - Appellant,

          v.

HARLEY LAPPIN; KIM WHITE; GERALDO MALDONADO, JR.; RONALD W.
RIKER; TRACY W. JOHNS; JOSEPH P. YOUNG; KENNETH MOTTERN,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:08-ct-03117-FL)


Submitted:   January 31, 2013             Decided:   February 7, 2013


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Alex Zander, Appellant Pro Se.    Michael Bredenberg,
FEDERAL MEDICAL CENTER, Butner, North Carolina; Seth Morgan
Wood, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Robert A. Zander appeals the district court’s order

dismissing        without        prejudice      for    failure       to     exhaust

administrative remedies his complaint filed pursuant to Bivens

v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403

U.S.   388   (1971). *      We    have    reviewed    the   record   and    find   no

reversible    error.        Accordingly,        although     we   grant    leave   to

proceed in forma pauperis, we affirm for the reasons stated by

the    district    court.        Zander    v.   Lappin,     No.   5:08-ct-03117-FL

(E.D.N.C. Aug. 1, 2012).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      this    court    and   argument     would   not    aid    the

decisional process.

                                                                           AFFIRMED




       *
       We     vacated the district court’s prior order dismissing
Zander’s      complaint  for  failure  to   exhaust  administrative
remedies     and remanded to the district court for further
findings.      See Zander v. Lappin, No. 10-6484, 415 F. App’x 491
(4th Cir.    2011).



                                           2